— In an action to recover damages for personal injuries suffered when plaintiff fell on a stairway inside a subway station which, it is claimed, was for the most part covered with snow and slush to the depth of a half inch, during a snowfall, judgment entered on a decision of the trial court setting aside the verdict and *685dismissing the complaint reversed on the facts and a new trial granted, with costs to abide the event. Questions of fact as to the negligence of the defendant and contributory negligence of the plaintiff were presented, but the finding of the jury on these questions is against the weight of the evidence, and the verdict was properly set aside. Nolan, P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur.